PER CURIAM.
This action was brought to-recover a commission of $2,500, alleged to have been earned by the plaintiff in securing a person who was ready and willing to make a loan upon the conditions named by the defendants. There is no dispute that the plaintiff was employed. It is conceded that he was to have-32,500 for his services, if he succeeded in negotiating the loan; but upon the trial it appeared that the defendants secured the desired advance of money through another broker, to-whom the commission was paid, and the issue presented was whether the plaintiff had an exclusive contract for the securing of this loan, and whether the defendants reserved the right to reject any and all offers which might be made. The defendants insisted that the contract with the plaintiff was made simultaneously with that of other brokers, and that it was understood that the first one of the brokers to produce the desired loan was to have- the commission. The plaintiff, on the other hand, claimed that he had an exclusive contract for a period of 60 days to secure this loan, and that he produced a person able and willing to make the loan upon the conditions named by the defendants. There was a conflict of evidence upon the issues thus raised, but the circumstances surrounding the transaction, the contingent character of the security offered, etc., tend to make plausible the theory of the plaintiff, and the jury has found in favor of his contention. We are of opinion that the evidence is sufficient to support the verdict, and we find no error in the exclusion of evidence-by the learned court upon the trial. The judgment and order appealed from should be affirmed, with costs.